Title: From John Adams to James McHenry, 28 October 1798
From: Adams, John
To: McHenry, James



Dear Sir
Quincy Oct 28th 1798

Inclosed is a letter from Gen Wadsworth & an address of a company of Volunteers at Portland. I pray you would answer this without loss of time & send the officers their comissions as I have accepted of their offer.
Inclosed also is a recommendation of the Rev Jacob Emerson of Masss. to be chaplain at Castle Island. If the law enables us to appoint chaplains to the Artillerists or any other way, I wish a commission may be sent to this gentlemen.
Mrs Adams presents her thanks to Mrs. McHenry for her kind letter; but although she thinks herself somewhat better she is too weak to be able to write.
I have the honor to be / Sir / your most humble servant

John Adams